                              UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF TENNESSEE
                                     AT WINCHESTER

  UNITED STATES OF AMERICA                       )
                                                 )        Case No. 4:20-cr-4
  v.                                             )
                                                 )        Judge Travis R. McDonough
  ANTHONY TYLER CONLAN                           )
                                                 )        Magistrate Judge Christopher H. Steger
                                                 )


                                              ORDER


          U.S. Magistrate Judge Christopher H. Steger filed a report and recommendation (Doc.

 82) recommending that the Court: (1) grant Defendant’s motion to withdraw his not guilty plea

 to Count One of the four count Indictment; (2) accept Defendant’s guilty plea to Count One of

 the four count Indictment; (3) adjudicate Defendant guilty of conspiracy to distribute 500 grams

 or more of a mixture and substance containing methamphetamine in violation of 21 U.S.C.

 §§ 841(a)(1), 841(b)(1)(A) and 846; and (4) order that Defendant remain in custody pending

 sentencing or further order of this Court.

          After reviewing the record, the Court agrees with Magistrate Judge Steger’s report and

 recommendation. Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s

 report and recommendation (Doc. 82) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as

 follows:

       1. Defendant’s motion to withdraw his not-guilty plea to Count One of the four-count

          Indictment is GRANTED;

       2. Defendant’s plea of guilty to Count One of the four-count Indictment is ACCEPTED;




Case 4:20-cr-00004-TRM-CHS Document 96 Filed 07/31/20 Page 1 of 2 PageID #: 251
    3. Defendant is hereby ADJUDGED guilty of conspiracy to distribute 500 grams or more

       of a mixture and substance containing methamphetamine in violation of 21 U.S.C.

       §§ 841(a)(1), 841(b)(1)(A), and 846; and

    4. Defendant SHALL REMAIN in custody until further order of this Court or sentencing in

       this matter which is scheduled to take place before the undersigned on November 13,

       2020, at 2:00 p.m.

    SO ORDERED.


                                           /s/Travis R. McDonough
                                           TRAVIS R. MCDONOUGH
                                           UNITED STATES DISTRICT JUDGE




                                     2
Case 4:20-cr-00004-TRM-CHS Document 96 Filed 07/31/20 Page 2 of 2 PageID #: 252
